The plaintiff pedestrian was crossing the street in a crosswalk with the traffic light in her favor when she was struck by the defendant’s vehicle as it was making a left turn. The plaintiff made a prima facie showing of her entitlement to judgment as a matter of law by submitting evidence that the defendant failed to yield the right-of-way in violation of Vehicle and Traffic Law § 1112 (a), and that she looked for approaching traffic before she began to cross the street and was free from comparative fault (see Martinez v Kreychmar, 84 AD3d 1037, 1038 [2011]; Lariviere v New York City Tr. Auth., 82 AD3d 1165, 1166 [2011]; Rosenblatt v Venizelos, 49 AD3d 519, 520 [2008]). However, in opposition to the motion, the defendant raised a triable issue of fact as to whether the plaintiff was comparatively at fault (see Thoma v Ronai, 82 NY2d 736, 737 [1993]; Yi Min Feng v Jin Won Oh, 71 AD3d 879, 880 [2010]).
Accordingly, the Supreme Court properly denied the plaintiffs motion for summary judgment on the issue of liability. Rivera, J.E, Eng, Hall and Sgroi, JJ., concur.